DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are:
The claimed element “mount revision of a traversal path” is not defined in either the instant specification or in the claims.
Duplicate mount event is defined in claim 3 as “an unmount revision of the folder followed by a mount revision of a traversal path”, which is different from its definition in the parent claim 1 as “an unmount revision of the folder followed by a mount revision of the folder”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. US patent application 2014/0359085 [herein “Chen”], and in view of NTFS.com. NTFS Permissions [herein “NTFS”], and further in view of Tran et al. Virtualization at File System Level: A New Approach to Secure Data in Shared Environment. International Journal of Computer Theory and Engineering, 8:3, 2016, pp. 223-228 [herein “Tran”].
Claim 1 recites “A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: detect a state change of a folder comprising a change from a first access state to a second access state, wherein the first access state comprises a traverse state that only allows 
Chen teaches a method of access permissions (i.e., access states) for shared content. Content owner can choose which shared users get what permissions [0069], and grant or revoke (i.e., change) permissions to users (fig. 6; [0043]). Client software can monitor (i.e., detect) changes to access permissions (i.e., from first to second access state) [0083].
Chen does not disclose the types of access permission changes; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with NTFS. One having ordinary skill in the art would have found motivation to support NTFS’s industry standard file system permissions in Chen’s method.
Claim 1 further recites “in response to detecting the state change, write a duplicate mount event to a list of synchronization events for the folder, the duplicate mount event being associated with the state change of the folder, wherein the duplicate mount event comprises an unmount revision of the folder followed by a mount revision of the folder written to the list of synchronization events;”
Chen, client software can monitor any changes (i.e., events) to content in a folder and its sub-folders, and queue those changes for later synchronization [0034], including changes to access permissions [0083].
Chen does not disclose associating access permission changes with mount operations; however, Tran manages access control of shared data using virtualization at file system level, where every user has its own isolated namespace. In particular (Tran: pp. 226),
The new view of shared data after the change is mounted as a temporary folder in user’s namespace to allow access by the user;
The new view of step (i) is remounted to the target folder to remove (unmount) shared data in the old, but not the new, view before the change; and
Mount an empty folder to remove the temporary folder.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Tran. One having ordinary skill in the art would have found motivation to add Tran’s 3 steps of mount operations to Chen’s synchronization queue for every access permission change, to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).
Claim 1 further recites “during synchronization with a client device authorized to access a user account, read the duplicate mount event; and in response to reading the duplicate mount event, determine access rights to the folder.”
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization. At synchronization time, queued changes are propagated (i.e., determined) between client devices and the content 
Claim 16 is analogous to claim 1, and is similarly rejected.

Claim 9 recites “A method comprising: detecting a state change of a folder comprising a change from a first access state to 4Application No.: 15/857,789Docket No.: 085118-581911_P1180US3a second access state, wherein the first access state comprises a traverse state that only allows the folder to be traversed or a read-name-only state that only allows a name of the folder to be viewed, and wherein the second access state comprises one of a write access state or a read-only state that only allows a name and content of the folder to be viewed;”
Chen teaches a method of access permissions (i.e., access states) for shared content. Content owner can choose which shared users get what permissions [0069], and grant or revoke (i.e., change) permissions to users (fig. 6; [0043]). Client software can monitor (i.e., detect) changes to access permissions (i.e., from first to second access state) [0083].
Chen does not disclose the types of access permissions; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to support NTFS access permissions in Chen’s method.

In Chen, client software can monitor any changes (i.e., events) to content in a folder and its sub-folders, and queue those changes for later synchronization [0034], including changes to access permissions [0083].
Chen does not disclose associating access permission changes with mount operations; however, Tran manages access control of shared data using virtualization at file system level, where every user has its own isolated namespace. In particular (Tran: pp. 226),
The new view of shared data after the change is mounted as a temporary folder in user’s namespace to allow access by the user;
The new view of step (i) is remounted to the target folder to remove (unmount) shared data in the old, but not the new, view before the change; and
Mount an empty folder to remove the temporary folder.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Tran. One having ordinary skill in the art would have found motivation to add Tran’s 3 steps of mount operations to Chen’s synchronization queue for every access permission change, to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).
Claim 9 further recites “during synchronization with a client device authorized to access a user account, reading the duplicate mount event; and in response to reading the duplicate mount event, determining access rights to the folder.”
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization. At synchronization time, queued changes are propagated (i.e., determined) between client devices and the content management system [0034], including mount operations associated with changes in access permissions (i.e., rights).

Claim 2 recites “The non-transitory computer readable medium of claim 1, wherein the list of synchronization events for the folder already includes a mount event for the folder, wherein the mount event is associated with one of the first access state or the second access state and the duplicate mount event is associated with a different one of the first access state or the second access state.”
Chen, NTFS and Tran teach claim 1, where Chen’s client software monitors any changes to content in a folder and its sub-folders, and in response, queue those changes for later synchronization [0034], including changes in access permissions of NTFS (i.e., from first to second access state) [0083]. Chen’s change in access permission of a folder is achieved by Tran’s 3 steps of mount operations (Tran: pp. 226).
The same teaching by Chen, NTFS and Tran apply to changes in access permissions from first to second access state and vice versa.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Tran and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to add Tran’s 3 steps of mount operations to Chen’s synchronization queue for every change in access permissions of NTFS, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).
Claim 17 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The non-transitory computer readable medium of claim 1, comprising 2Application No.: 15/857,789Docket No.: 085118-581911_P1180US3 instructions to cause the content management system to: determine that a second state change is a change from the second access state to the traverse state; and in response to detecting the second state change, write a second duplicate mount event to a list of synchronization events for the folder, the second duplicate mount event being associated with the second state change of the folder, wherein the second duplicate mount event comprises an unmount revision of the folder followed by a mount revision of a traversal path written to the list of synchronization events.”
When the change in access permission to a user account is from read/write (i.e., second access state) to the traverse state, the user account already has at least the Traverse permission before the change in all ancestor folders along the traversal path. Moreover, unmounting the folder does not impact any ancestor folders in the traversal path. Hence mounting a traversal path is equivalent in effect to mounting the folder alone with the Traverse permission.
Chen, NTFS and Tran teach claim 1, where Chen’s client software monitors any changes to content in a folder and its sub-folders, and in response, queue those changes for later synchronization [0034], including changes in access permissions of NTFS (i.e., second state change) [0083]. Chen’s change in access permission of a folder is achieved by Tran’s 3 steps of mount operations (Tran: pp. 226).
The same teaching by Chen, NTFS and Tran apply to changes in access permissions of the folder from second to traverse folder.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Tran and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to add Tran’s 3 steps of mount operations to Chen’s synchronization queue for every change in access permissions of NTFS, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).

Claim 4 recites “The non-transitory computer readable medium of claim 1, wherein the duplicate mount event is interpreted during the synchronization with the client device as an unmount of the folder, and a subsequent mount of the folder, wherein unmounting a folder causes a device to delete all content items within a target namespace.”
Chen, NTFS and Tran teach claim 1, where Chen’s client software monitors any changes to content in a folder and its sub-folders, and in response, queue those changes for later synchronization [0034], including changes in access permissions of NTFS (i.e., second state change) [0083]. Chen’s change in access permission of a folder is achieved by Tran’s 3 steps of mount operations (Tran: pp. 226). In particular,
The new view of shared data after the change is mounted as a temporary folder in user’s namespace to allow access by the user;
The new view of step (i) is remounted to the target folder to delete (unmount) shared data (i.e., content items) in the old, but not the new, view before the change; and
Mount an empty folder to remove the temporary folder.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Tran and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to add Tran’s 3 steps of mount operations to Chen’s synchronization queue for every change in access permissions of NTFS, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The non-transitory computer readable medium of claim 4, comprising instructions to cause the content management system to: in association with the subsequent mount of the folder, determine access rights of the user account to the folder.”
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization. At synchronization time, queued changes are propagated (i.e., determined) between client devices and the content management system [0034], including mount operations associated with changes in access permissions (i.e., rights).
Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: determine that the state change is the change from the first access state to the second access state.”
Chen teaches claim 1, but does not disclose the types of access permissions; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder (i.e., second access state); advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only) (i.e., first access state); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to support NTFS access permissions in Chen’s method.
Claims 13 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: determine that the state change modifies an access to the folder from the traverse state or the read-name-only state to one of the read-only state or the write access state.”
Chen teaches claim 1, but does not disclose the types of access permissions; however, NTFS supports basic permissions (NTFS: page 1), including no access and read/write file/folder; advanced permissions (NTFS: page 3), including traverse folder and list folder (i.e., read-name-only); and change between them (NTFS: page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to support NTFS access permissions in Chen’s method.
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Claim 8 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: detect a second change in access to a second folder from write access to read-only access, or from read-only access to write access; and”.
Chen teaches claim 1. Content owner can configure access permissions on local representations of shared content, making changes between read and write, or between sharing and unsharing (fig. 6; [0007]).
Claim 8 further recites “in response to the detection of the second change in access to the second folder, synchronize a modification to a read or write access bit for the second folder to the client device.”
In Chen, to synchronize access change between read and write, local representations of shared content are reconstructed, by undoing unauthorized changes [0070], and communicating with local operating system to configure access permissions on the local representations (fig. 9; [0080]).
Chen does not disclose this limitation; however, NTFS uses access mask – a 32-bit value – whose bits correspond to access rights of a user account for the object (i.e., folder), to implement basic access permissions such as read and write (NTFS: page 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to utilize access mask to implement ACEs, since they are fundamentally alike (NTFS: page 7).
Claim 15 is analogous to claim 8, and is similarly rejected.

Claim 10 recites “The method of claim 9, wherein the writing of the duplicate mount event occurs without changing a directory structure associated with the folder.”
In Chen, client software can monitor any changes to content in a folder and its sub-folders, and queue those changes for later synchronization [0034], including changes to access permissions [0083]. Writing to the queue of changes (i.e., list of synchronization events) does not change the directory structure, since the queue is not part of the directory.
Claims 19 and 21 are analogous to claim 10, and are similarly rejected.

Claim 22 recites “The non-transitory computer readable medium of claim 1, wherein the state change comprises a change from the second access state or the traverse state to the read-name-only state.”
Chen, NTFS and Tran teach claim 1, where Chen’s client software monitors any changes to content in a folder and its sub-folders, and in response, queue those changes for later synchronization [0034], including changes in access permissions of NTFS (i.e., second state change) [0083]. Chen’s change in access permission of a folder is achieved by Tran’s 3 steps of mount operations (Tran: pp. 226).
The same teaching by Chen, NTFS and Tran apply to changes in access permissions of the folder from second access state or traverse folder to list folder (i.e., read-name-only).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Tran and the industry standard NTFS file system. One having ordinary skill in the art would have found motivation to add Tran’s 3 steps of mount operations to Chen’s synchronization queue for every change in access permissions of NTFS, in order to make access control easy to manage and less error prone (Tran: pp. 224, col. 1, para. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Torres et al. US patent application 2016/0140139 teaches a method to capture Chen’s local representation of shared content at a client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163